HOUSTON, Justice.
We conclude that the acts as to which this defendant pleaded guilty and for which he was convicted in the federal court would have been punishable under Alabama law as felonies. Therefore, the Habitual Felony Offender Act was properly applied following his Alabama conviction. We need not consider the constitutional issue the defendant has presented in his petition for certiorari review. See City of Mobile v. Gulf Development Co., 277 Ala. 431, 171 So.2d 247 (1965).
AFFIRMED.
HOOPER, C.J., and ALMON, INGRAM, and BUTTS, JJ., concur.